Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaugnessy, J.), rendered October 31, 1985, convicting him of criminal mischief in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Based upon the observations of the defendant’s conduct over a 45-minute period, the police had a reasonable basis for suspecting that he was engaged in criminal activity and were justified in briefly detaining him to make an inquiry (see, People v Skinner, 48 NY2d 889; People v De Bour, 40 NY2d 210). Moreover, under the circumstances, it was not unreasonable for the officers to approach the vehicle which the defendant had entered with their guns drawn (see, People v Chestnut, 51 NY2d 14, cert denied 449 US 1018; People v McBean, 123 AD2d 401, lv denied 69 NY2d 714; People v Mateo, 122 AD2d 229, lv denied 69 NY2d 952; People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931). Thus, contrary to the defendant’s claim, his detention was lawful and the court correctly denied those branches of the defendant’s motion which were to suppress the evidence obtained as a result thereof. Thompson, J. P., Brown, Rubin and Harwood, JJ., concur.